Citation Nr: 1108708	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  10-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for a post-surgical scar to the right elbow, to include the question of the propriety of reduction from 10 to 0 percent, effective August 19, 2008.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 2005.

This matter is on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 30 percent for PTSD and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2008, the RO reduced the Veteran's disability rating for the scar to his right elbow from 10 to 0 percent and, according to a December 2009 decision, the effective of the reduction was August 19, 2008; however, his overall combined disability rating at the time of this effective date was unchanged.  

2.  On the effective date of the reduction in rating, the Veteran's 10 percent rating for the scar on his right elbow was in effect for less than 3 years.  

3.  The decision to reduce the Veteran's evaluation for his scar on his right elbow from 10 to 0 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

4.  Since the effective date of the reduction, the Veteran's scar to his right elbow was non-painful and stable, and no limitation of function due to the scar was observed.  


CONCLUSIONS OF LAW

1.  The reduction in disability rating for a post-surgical scar to the right elbow from 10 to 0 percent, effective August 19, 2008, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Codes (DC) 7800-7806 (2008 & 2010).

2.  The criteria for a compensable rating for a post-surgical scar to the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes (DC) 7800-7806 (2008 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in July 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  He was also advised of the criteria for assigning ratings and effective dates as per Dingess.

The Board acknowledges that the Veteran did not receive notice, per se, on the issue of reduction of his service connected scar.  However, he was not prejudiced by not receiving this letter.  Specifically, as is described in greater detail below, his overall disability rating was unchanged due to the concurrent increase in disability rating of other service-connected disabilities.  Therefore, the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 were not applicable.  

Moreover, at his hearing before the Board in February 2010, the Veteran's testimony, in response to questions asked by his representative, clearly indicated his actual knowledge of what evidence was required in order to return his disability rating to its previous compensable level.  Therefore, the Board finds that the Veteran was not prejudiced by any potential defect in notice, and a remand of this issue would only simply delay resolution.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in February 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2010 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the nature of the Veteran's right elbow scar, and how this scar affects his elbow functioning and daily life.  (T. at 14-17).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the issues on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, the Veteran was also afforded VA examinations in April and July 2007, as well as August 2008, that were specifically directed to the issue on appeal.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right elbow scar since the most recent VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, the examination is considered adequate for rating purposes.  

In further evaluating the VA examination for adequacy, the Board finds the above noted VA examination reports, most notably the examinations in April 2007 and August 2008, are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reduction in Rating for a Scar to the Right Elbow

In October 2005, the Veteran submitted a claim seeking entitlement to service connection for residuals of a cubital tunnel release in the right elbow.  At that time, the RO identified certain characteristics to this disability, such as a scar, epichondritis and ulnar neuropathy.  In February 2006, the RO granted service connection, effective October 17, 2005, the date of the Veteran's claim.  Despite the diverse symptomatology, 10 percent disability rating was assigned only under 38 C.F.R. § 4.118, DC 7804, addressing residuals relating to the scar.  As was explained by the RO in its decision, this rating encompassed all symptoms for his right elbow disability, to include ulnar neuropathy and epichondritis in addition to the symptoms relating to his scar.  Again, the RO ultimately assigned the Veteran the 10 percent rating based on the finding that his neurological systems were analogous to a superficial scar that was painful on examination.

With respect to ratings assigned to the Veteran's right elbow disability, the RO issued a decision in October 2007 that concluded that rating all of the Veteran's right elbow symptomatology collectively under DC 7804 was clear and unmistakable error (CUE).  Consequently, in addition to a 10 percent rating for his right elbow scar, he was also granted a separate 10 percent rating for right ulnar neuropathy under Diagnostic Code 8599-8516, effective October 17, 2005.  The rating for these neurological symptoms was later increased to 30 percent, effective February 7, 2007. 

Nevertheless, the Veteran's 10 percent rating for his right elbow scar was unchanged until a rating decision in December 2008, where the RO reduced this rating to 0 percent, effective July 2, 2008.  This effective date was later adjusted to August 19, 2008 based on the RO's finding that the July 2, 2008 effective date was clearly erroneous.  However, it does not appear in either RO decision that the Veteran was ever notified of a proposed reduction beforehand, nor was he offered the opportunity to present additional supporting evidence.  The Veteran now argues that he was denied due process by no receiving such an opportunity.  

The Board first considers whether the Veteran was denied due process in the reduction of this disability rating.  In general, where a reduction in an evaluation of a service-connected disability occurs, VA must notify him or her of this proposed reduction, and provide at least 60 days time for the Veteran to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).

After completing the predetermination procedures, VA must send a veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2).  

However, these predetermination procedures do not apply in cases where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Such is the case in this instance.  Specifically, in the December 2008 decision, the disability ratings for his service connected left knee, right ankle, right knee and low back were all increased, and his total disability was actually increased from 80 to 90 percent.  Thus, even though his right elbow rating was reduced one month later, his overall disability rating nevertheless remained 90 percent.  

As a consequence, on the date the reduction for the Veteran's right elbow from 10 to 0 percent became effective, August 19, 2008, his overall disability rating was unchanged.  Therefore, as the reduction in the rating to his right elbow scar did not affect his overall rating, the predetermination procedures of 38 C.F.R. § 3.105 (2010) do not apply. 

Next, when a rating has continued for an extended period at the same level (five years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

In this case, however, the 10 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply.  Indeed, the 10 percent evaluation assigned for the Veteran's service-connected scar was in effect from October 17, 2005, to August 18, 2008. Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

Having determined that all relevant procedural requirements of this reduction have been met, the Board must now consider whether the reduction in disability rating to 0 percent was appropriate based on the merits of the claim.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

Specifically, the Court has stated that the regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421. 

Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Of additional note, the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the course of the appeal (effective October 23, 2008).  Although VA has the authority to amend the rating criteria, in no event shall such an amendment to the diagnostic codes result in a reduction to a veteran's disability rating unless an improvement in a veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  In order to address these situations, the VA General Counsel has developed a review procedure where VA must first determine whether a reduction was warranted under the pre-amended regulations before applying the amended regulations.  See VAOPGCPREC 19-92.

However, while the regulations were amended, the reduction procedures established in VAOPGCPREC 19-92 are not applicable in this case, as the effective date of the reduction, August 19, 2008, precedes the date of the amendment to the regulation.  Thus, the reduction in the Veteran's rating was not due to the change in regulation, but was instead based on the RO's view of the relevant competent evidence.  Therefore, he is not in need of the procedural protections against prejudice as established in VAOPGCPREC 19-92.

Instead, the Board must consider whether the Veteran is entitled to a compensable rating based on both the pre-amended and current regulations.  Generally, review of such claims requires application both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's rating was reduced prior to October 23, 2008, the revised criteria are not for application in this case.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008 may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008.


(CONTINUED NEXT PAGE)


Under the pre-amended regulations, a compensable rating for a scar to the elbow is warranted when the scar:
* is deep or causes limited motion with an area exceeding 6 square inches (39 sq. cm) (10 percent under DC 7801); 
* is superficial but unstable (i.e. there is frequent loss of covering of skin) (10 percent under DC 7803); or
* is superficial but painful upon examination (10 percent under DC 7804).  
See 38 C.F.R. § 4.118 (pre-amended 2008).  

Since the regulations were amended in October 2008, a compensable rating is warranted when the scar:
* is deep and nonlinear with an area of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) (10 percent under DC 7801); 
* is unstable or painful and is limited to one or two scars (10 percent under DC 7804)
See 38 C.F.R. § 4.118 (2010).  

Additionally, under both the pre-amended and current regulations, 38 C.F.R. § 4.118, DC 7805 also allows for a rating on the limitation of function of affected part due to a scar.  For rating purposes, a scar is "unstable" when, for any reason, there is frequent loss of covering skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  Moreover, a scar is considered "superficial" when it is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1).

Finally, one important facet of the amended regulations is that they now permit separate ratings for a scar that causes disfigurement and are either painful or unstable that are then combined into an overall rating.  For example, a scar to the face that has one characteristic of disfigurement and is unstable would be given two separate 10 percent ratings, which would then be combined under the combined ratings table set forth in 38 C.F.R. § 4.25.  

With the foregoing set out, the Board again notes that the rating assigned to the Veteran's elbow disability was initially based on the RO's finding that the neurological symptoms related to his elbow disability were analogous to a painful scar as per Diagnostic Code 7804.  Curiously, the Board notes that the October 2005 examination that was used to assign that rating included no findings with respect to the Veteran having a tender or painful scar.  All the symptoms/findings were confined to the neurological symptoms (tingling and weakness in the fingers), which was awarded under Diagnostic Code 8599-8516, effective October 17, 2005.  Put another way, the record clearly shows that the criteria for a 10 percent rating under Diagnostic Code 7804 had never been met, and that reduction from such rating was warranted based on the evidence of record.  In this regard, while not necessarily showing improvement when compared to subsequent VA examinations in 2007 and 2008, which used as the basis for the reduction, the evidence establishes that the Veteran never was shown to have a scar that was painful examination.  

Parenthetically, the Board notes that to continue the assignment of a 10 percent rating under Diagnostic Code 7804 under the auspices that the symptoms of tingling and weakness in the fingers were analogous to a painful scar would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2010).  The Board again notes that the symptoms of tingling and weakness of fingers are clearly the basis of the rating assigned under Diagnostic Code 8599-8516.  Thus, even if improvement were not shown, the Veteran would be prohibited from receiving compensable ratings for the same symptoms.

Delving further, a compensable rating is not warranted based on the size of the Veteran's scar.  Specifically, largest observed size of the Veteran's scar was at his August 2008 VA examination, where it measured 1.5 x 17 cm in size, or only 25.5 sq. cm (3.95 sq. in.).  Therefore, as the area of the scar is less than what is required for a compensable rating under DCs 7801 in either the pre-amended or current regulations, a compensable rating is not warranted based on size.

Next, the scar was not observed to be unstable.  Specifically, at his VA examination in April 2007, the scar was characterized as "well healed."  Moreover, at a second VA examination in July 2007, there was no observable underlying soft tissue damage, nor was there any observed skin ulceration or breakdown over the scar.  Finally, at a third VA examination in August 2008, the scar was again seen as hyperpigmented and smooth, with no skin breakdown.  Therefore, a compensable rating is not warranted based on instability, pain or limitation of motion resulting from the surgical scar.

The evidence also does not indicate that the scar is painful.  Specifically, at VA examinations in April and July 2007, his scar was observed to be non-painful on both occasions.  Similarly, at his August 2008 VA examination, again no pain was observed in the scar.  Therefore, a compensable rating is not warranted on the basis of pain.  

Finally, the evidence does not indicate that the Veteran's scar has limited his range of motion.  Specifically, under 38 C.F.R. § 4.71, Plate I, the normal range of motion for the elbow is 145 degrees of flexion and 0 degrees of extension, as well as 80 degrees of forearm pronation and 85 degrees of forearm supination.  Here, at his April 2007 VA examination, the Veteran exhibited 140 degrees of flexion and 5 degrees of extension, as well as 90 degrees of pronation and supination.  Moreover, at his VA examination in August 2008, the Veteran exhibited 130 degrees of flexion and 0 degrees of extension, as well as 80 degrees of pronation and 90 degrees of supination.  

Thus, as is shown by his demonstrated ranges of motion, the Veteran's limitations are only very slight in nature.  Moreover, the VA examiners have not related any of his minimal loss in range of motion to his scar.  To the contrary, at his VA examination in July 2007 noted no limitation or loss of function due to the scar.  Therefore, a compensable rating due to limitation of function is also not shown.  

The Board has also considered the Veteran's statements that his scar is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In general, however, competent to identify a specific level of disability his scar disability according to the appropriate diagnostic codes.  In fact, the Veteran's at his hearing before the Board in February 2010 did not indicate symptoms such as pain or instability that would warrant a compensable rating.  Specifically, he denied that his range of motion was limited due to the scar (T. at 14), he denied that the scar was painful (T. at 15), and denied that the scar dried up or that skin peeled off (T. at 17).  

Additionally, competent evidence concerning the nature and extent of the Veteran's scar has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's right elbow scar symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's scar includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that a the reduction of the Veteran's disability rating for the scar to his right elbow from 10 to 0 percent rating was proper, and the appeal is denied.  





ORDER

The reduction in disability rating for a post-surgical scar to the right elbow from 10 to 0 percent, effective August 19, 2008, was proper.

Entitlement to a compensable disability rating for a post-surgical scar to the right elbow is denied.


REMAND

The evidence indicates that the Veteran was last accorded a VA examination for his PTSD in April 2007, although he has undergone some psychiatric evaluations since that time, including a private evaluation.  However, at his hearing before the Board in August 2009, he intimated that his disability had worsened since that most recent examination (T. at 10).  Specifically, the Veteran has stated that he drinks more alcohol (T. at 6), that he does not go outside (T. at 9), and that he does not like to go outside (T. at 10).  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's testimony indicating that his disability has worsened since his most recent VA examination in April 2007, the Board finds that an additional VA examination is necessary to determine the current nature and extent of his service-connected PTSD major depressive disorder.

Additionally, the Veteran has also submitted a claim for entitlement to TDIU.  Given that the Veteran's rating for PTSD has yet to be determined, the Board concludes that a claim for TDIU is inextricably intertwined, and cannot be considered until a more recent picture of the Veteran's PTSD symptomatology is acquired.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Additionally, the Board also finds that further development is necessary prior to adjudicating the claim for TDIU.  In this regard, a grant of TDIU benefits is based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

However, whether the Veteran's service connected disabilities, either alone or in aggregate, prevent him from obtaining and maintaining substantially gainful employment is a question that must be determined by a medical professional, and not the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  In this case, "substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain any treatment records that may be available from the VA Medical Center in Tucson, Arizona, for the period from April 2009 to the present.  The Veteran should be asked to provide information regarding any private treatment he has received since that time which has not been incorporated into the record.  Moreover, the AMC should attempt to acquire any such records after receiving the Veteran's authorization.  

2. Schedule the Veteran for an examination to determine the current nature and extent of his PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should identify all current manifestations of the Veteran's PTSD.  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  The examiner should also assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected MDD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

3.  Schedule the Veteran for an appropriate examination to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.  The examiner should be provided with the claims file for review in conjunction with the examination.

The examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities (PTSD, low back disability, tinnitus, right ear hearing loss, bursitis of the right shoulder, sinusitis, residuals of a fracture to the fifth metacarpal, and heart arrhythmia) are in and of themselves so severe as to preclude substantially gainful employment.

The examiner should not base an opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).

The above two examinations may be conducted by the same examiner if that examiner possesses the requisite medical training and experience to render opinions related to both psychiatric disorders and physical disorders.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Readjudicate the claims for entitlement a rating in excess of 30 percent for PTSD and for entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


